     Case 1:20-cv-00131-NONE-EPG Document 25 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    EDMOND PAUL PRICE,                                No. 1:20-cv-00131-NONE-EPG
 9                       Plaintiff,                     ORDER GRANTING IN PART PLAINTIFF’S
                                                        REQUEST FOR AN ORDER TO DISCLOSE
10           v.                                         THE NAME AND ADDRESS OF EACH
                                                        ATTORNEY REPRESENTING THE
11    ALVARADO, et al,                                  DEFENDANTS
12                       Defendants.                    ORDER DIRECTING CLERK TO SEND
                                                        COPY OF DOCKET TO PLAINTIFF
13
                                                        (ECF No. 21)
14

15
            On September 2, 2020, Plaintiff filed a motion for an order directing defendants to
16
     disclose the name and address of each of their attorneys so that he can provide his initial
17
     disclosures. (ECF No. 21). Upon review of the docket, it appears that Plaintiff has not received
18
     Defendants’ attorney’s name and address.
19
            This information is available on the docket. Thus, rather than order defendants to disclose
20
     this information, the Court will order the Clerk of the Court to send Plaintiff a copy of the docket.
21
            Accordingly, it is HEREBY ORDERED that the Clerk of Court is directed to send a copy
22
     of the docket of this matter, including the contact information for the Defendants’ attorney(s), to
23
     Plaintiff.
24   IT IS SO ORDERED.
25
        Dated:     September 8, 2020                           /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
